      Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 1 of 28
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                Southern District of Florida (Miami)                          on the following
      G Trademarks or         G
                              ✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
    19-CV-25316-MGC                        12/30/2019                                   Southern District of Florida (Miami)
PLAINTIFF                                                                    DEFENDANT
 Warner Bros. Entertainment Inc. et al                                         Cracco Jewelry, LLC et al



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 See Complaint

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE
Angela Noble                                                   /s Patrick Edwards                                          Dec 30, 2019
                                                                                                                            12/23/2019

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy


         Print                        Save As...                                                                                   Reset
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 2 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 3 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 4 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 5 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 6 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 7 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 8 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 9 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 10 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 11 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 12 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 13 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 14 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 15 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 16 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 17 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 18 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 19 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 20 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 21 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 22 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 23 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 24 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 25 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 26 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 27 of 28
Case 1:19-cv-25316-KMW Document 3 Entered on FLSD Docket 12/31/2019 Page 28 of 28
